Citation Nr: 1107396	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  08-21 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen the claim for service connection for a left 
shoulder condition. 

2.  Whether new and material evidence has been submitted 
sufficient to reopen the claim for service connection for a back 
condition.

3.  Entitlement to service connection for heat exposure.

4.  Entitlement to service connection for a left ankle condition.

5.  Entitlement to an evaluation in excess of 20 percent for 
service-connected tardy, ulna palsy, left.

6.  Entitlement to an evaluation in excess of 20 percent for 
service-connected old, un-united fracture, left ulna with 
postoperative left ulna nerve transposition.  

7.  Entitlement to an increased evaluation for service-connected 
bilateral hearing loss. 
8.  Entitlement to an evaluation in excess of 10 percent for 
service-connected tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1942 to November 
1945.  

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 RO decision, which denied the 
aforementioned claims.  

Despite any determination reached by the RO, the Board must find 
new and material evidence in order to establish its jurisdiction 
to review the merits of a previously denied claim.  See Barnett 
v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 
265 F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.  The 
following decision addresses this question.

The Board notes that, at a September 2010 VA examination, it was 
noted that the Veteran was laid off from his job due to his left 
elbow more than 20 years ago.  However, the Board notes that a 
separate claim for a total disability evaluation based on 
individual unemployability (TDIU) was adjudicated by the RO in a 
January 2010 rating decision.  The claims file does not indicate 
the Veteran has since expressed a desire to appeal this claim as 
required pursuant to 38 C.F.R. § 20.1103.  Therefore, the issue 
is not on appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 454 
(2009) (noting in a footnote that claims for increased 
evaluations and TDIU claims may be separately adjudicated).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a back 
condition, heat exposure, and a left ankle condition, and 
entitlement to increased evaluations for service-connected 
bilateral hearing loss and tinnitus are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By rating decision dated in February 1998, the Veteran's 
application to reopen his previously denied claim of service 
connection for a left shoulder condition was denied on the basis 
that the Veteran's service treatment records were negative for 
treatment for or a diagnosis of a shoulder injury and there is no 
reasonable possibility that new evidence submitted would change 
the previous denial of this claim. 

2.  Evidence received since the February 1998 RO decision is not 
cumulative or redundant, and raises a reasonable possibility of 
substantiating the claim of entitlement to service connection for 
a left shoulder condition.

3.  Resolving doubt in favor of the Veteran, his left shoulder 
condition is shown to be causally or etiologically related to his 
military service. 

4.  By rating decision dated in February 1998, the Veteran's 
claim of service connection for a back condition was denied on 
basis that there is no evidence to demonstrate that the claimed 
condition was incurred in or aggravated by military service. 

5.  Evidence received since the February 1998 RO decision is not 
cumulative or redundant, and raises a reasonable possibility of 
substantiating the claim of entitlement to service connection for 
a back condition.

6.  The Veteran's service-connected tardy, ulna palsy, left is 
manifested by complaints of numbness and tingling.

7.  The Veteran's service-connected old, un-united fracture, left 
ulna with postoperative left ulna nerve transposition is 
manifested by complaints of pain, weakness, stiffness, and 
limitation of motion.  


CONCLUSIONS OF LAW

1.  The February 1998 RO decision denying the Veteran's 
application to reopen his previously denied claim of service 
connection for a left shoulder condition is final.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  New and material evidence sufficient to reopen the Veteran's 
claim for service connection for a left shoulder condition has 
been received.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2010).

3.  Service connection for a left shoulder condition is 
warranted.  See 38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2010).

4.  The February 1998 RO decision denying the Veteran's claim of 
service connection for a back condition is final.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

5.  New and material evidence sufficient to reopen the Veteran's 
claim for service connection for a back condition has been 
received.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2010).

6.  The criteria for a disability rating in excess of 20 percent 
for service-connected tardy, ulna palsy, left have not been met.  
See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.124a, Diagnostic Code 
8516 (2010).

7.  The criteria for a disability rating in excess of 20 percent 
for service-connected old, un-united fracture, left ulna with 
postoperative left ulna nerve transposition have not been met.  
See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5211, 5213 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's application to reopen his 
previously denied claim for service connection for a back 
condition and his claim for service connection for a left 
shoulder condition, these claims, and only these claims, have 
been granted, as discussed below.  As such, the Board finds that 
any error related to the VCAA solely with regard to the Veteran's 
application to reopen his previously denied claim for service 
connection for a back condition and his claim for service 
connection for a left shoulder condition is moot.  See 38 U.S.C. 
§§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2010); Mayfield v. Nicholson, 19 Veteran. App. 103, (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

With respect to the Veteran's claims for increased evaluations, 
VA has met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request that 
the claimant provide any evidence in his or her possession that 
pertains to the claim.  The requirement of requesting that the 
claimant provide any evidence in his possession that pertains to 
the claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, effective 
May 30, 2008).  Thus, any error related to this element is 
harmless. 

VCAA letters dated in March 2007 and August 2008 fully satisfied 
the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 
2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, 
at 187.  The Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the claims.  
These letters informed him that additional information or 
evidence was needed to support his claims, and asked him to send 
the information or evidence to VA.  See Pelegrini II, at 120-121.  
Additionally, the March 2007 letter described how appropriate 
disability ratings and effective dates were assigned. 

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's available service treatment records and relevant VA 
and private medical records are in the file.  The Board notes 
that records were requested from the Iowa VA Medical Center 
(VAMC) dating back to January 1966.  While the claims file 
contains medical records from this facility, a Formal Finding of 
Unavailability of treatment records from the Iowa City VAMC from 
January 1, 1966, through April 3, 1979,  was rendered in August 
2010.  The Veteran was notified that these records were unable to 
be located in an August 20, 2010, letter.  The Board notes that a 
request was made for the Veteran's Social Security Administration 
(SSA) records.  However, a response to this request indicated 
that the requested records have been destroyed.  All records 
identified by the Veteran as relating to these claims have been 
obtained, to the extent possible.  The record contains sufficient 
evidence to make a decision on the claims.  VA has fulfilled its 
duty to assist.

With respect to claims for increased ratings, the duty to assist 
includes, when appropriate, the duty to conduct a thorough and 
contemporaneous examination of the Veteran.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
Veteran's disability, a VA examination must be conducted.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2010).

The RO provided the Veteran with an examination for his service-
connected tardy, ulna palsy, left, and service-connected old, un-
united fracture, left ulna with postoperative left ulna nerve 
transposition most recently in September 2010.  There is no 
objective evidence indicating that there has been a material 
change in the severity of these service-connected disabilities 
since he was last examined.  See 38 C.F.R. § 3.327(a) (2010).  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise adequate 
examination was conducted.  See VAOPGCPREC 11-95.  The examiner 
reviewed the claims file, considered the Veteran's assertions, 
and conducted the appropriate diagnostic tests and studies.  The 
Board finds this examination report to be thorough and consistent 
with contemporaneous medical records.  Thus, the Board concludes 
that the examination in this case is adequate upon which to base 
a decision with regard to these claims.  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

II.  Analysis

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110 (West 2002).  That an injury or disease occurred in 
service is not enough; there must be chronic disability resulting 
from that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d) (2010).

To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).   

Certain diseases, to include arthritis, may be presumed to have 
been incurred in service when manifest to a compensable degree 
within one year of discharge from active duty. 38 U.S.C.A. § 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  The percentage ratings represent as far as 
can practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and the 
residual conditions in civilian occupations.  Generally, the 
degree of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the 
various disabilities and the criteria for specific ratings.  If 
two disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2010).  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 
(2010).

The Veteran's entire history is reviewed when making a disability 
determination.  See 38 C.F.R. § 4.1 (2010).  But where service 
connection has already been established, and increase in the 
disability rating is at issue, it is the present level of the 
disability that is of primary concern.  See Francisco v.  Brown, 
7 Vet. App. 55 (1994).  However, in such cases, when the factual 
findings show distinct time periods during which a claimant 
exhibits symptoms of the disability at issue and such symptoms 
warrant different evaluations, staged evaluations may also be 
assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses, 
known as pyramiding, is generally to be avoided.  38 C.F.R. § 
4.14 (2010).  The critical element in permitting the assignment 
of several ratings under various diagnostic codes is that none of 
the symptomatology for any one of the disabilities is duplicative 
or overlapping with the symptomatology of the other disability. 
 See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  

When evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due to 
pain and weakness causing additional disability beyond that 
reflected on range of motion measurements.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  
1.  Whether new and material evidence has been submitted 
sufficient to reopen the claim for service connection for a left 
shoulder condition. 

The issue for resolution before the Board is whether new and 
material evidence has been submitted sufficient to reopen the 
Veteran's previously denied claim of entitlement to service 
connection for a left shoulder condition.  After a review of the 
evidence of record, the Board finds that new and material 
evidence has been submitted.

The Board notes that the Veteran's application to reopen his 
previously denied claim for service connection for a left 
shoulder condition was denied in a February 1998 RO decision.  
Rating actions are final and binding based on evidence on file at 
the time the claimant is notified of the decision and may not be 
revised on the same factual basis except by a duly constituted 
appellate authority.  38 C.F.R. § 3.104(a) (2010).  The claimant 
has one year from notification of an RO decision to initiate an 
appeal by filing a notice of disagreement (NOD) with the 
decision, and the decision becomes final if an appeal is not 
perfected within the allowed time period.  38 U.S.C.A. § 7105(b) 
and (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a) 
(2010).  The Veteran was notified of the February 1998 RO 
decision via a February 11, 1998, letter.  He did not file a 
timely appeal.  Therefore, the February 1998 rating decision 
became final.  See 38 U.S.C.A. § 7105 (West 2002).  In order to 
reopen a claim which has been denied by a final decision, the 
claimant must present new and material evidence.  38 U.S.C.A. § 
5108 (West 2002).  

New evidence means evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2010).   

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, there 
must be new and material evidence presented or secured since the 
time that the claim was finally disallowed on any basis.  See 
Evans v. Browns, 9 Vet. App. 273 (1996).  When determining 
whether the claim should be reopened, the credibility of the 
newly submitted evidence is presumed.  See Justus v. Principi, 3 
Vet. App. 510 (1992).

The basis for the February 1998 denial was that the Veteran's 
service treatment records are negative for treatment for or a 
diagnosis of a shoulder injury and there is no reasonable 
possibility that new evidence submitted would change the previous 
denial of this claim.  At the time of this denial, service 
treatment records, VA medical records, private medical records, 
and statements submitted by the Veteran were considered.

The new evidence submitted since this denial consists primarily 
of statements from the Veteran, VA medical records, and private 
medical records.

In a May 2002 VA examination report, it was noted that diagnostic 
testing revealed the Veteran to have degenerative changes of the 
left acromioclavicular joint.  The examiner diagnosed the Veteran 
with wartime injury with subsequent decreased use of his left 
upper extremity.  The Veteran described slow progression of his 
difficulties which is typical of an acute trauma to joints, such 
as he described.  The arm is weak and painful when used against 
even fairly mild resistance.  The examiner noted that the Veteran 
brought a letter from his local physician to this examination, in 
which his physician stated that that he is extremely concerned 
with the Veteran not being able to care for himself or his 
household.  The local physician went on to state that this is 
extremely difficult due to the limitations he has in his left 
arm, especially his elbow and shoulder.  The examiner at the May 
2002 VA examination indicated that he agreed with this assessment 
and indicated that he believes that the above-described 
difficulties are secondary to the Veteran's wartime trauma.    

Therefore, as the May 2002 VA examiner suggested that the 
Veteran's elbow and shoulder disabilities are secondary to his 
wartime trauma, the Board finds that this examination raises a 
reasonable possibility of substantiating the claim of entitlement 
to service connection for a left shoulder condition.  As such, 
the Board concludes that it satisfies the low threshold 
requirement for new and material evidence, and the claim is 
reopened.  

With regard to granting service connection for this disability, 
the Veteran essentially asserts that he first injured his left 
shoulder in service and has a current left shoulder condition as 
a result of this injury.

The Veteran indicated on his December 2006 claim that he was in 
an accident during an air raid in 1943 while in the military.  He 
indicated that he drove off in a bomb crater and the telephone 
poles he hit pushed the cab in on him during the accident.  

A review of the Veteran's service treatment records reveals no 
complaints, treatment, or diagnoses of a left shoulder 
disability.   

However, the Board notes that the Veteran's November 1945 
separation qualification record reflects that the Veteran's 
military occupation included laying telephone wire, installing 
field telephone switchboards, setting up radio antennae, 
operating earth boring machine to set telephone poles, and 
repairing work on Army trucks.  The Board notes that the Veteran 
relayed the aforementioned incident to a VA examiner in May 1948, 
shortly following his discharge from service.  Additionally, the 
Board notes that the Veteran is currently service connected for a 
fracture of the left ulna as a result from the aforementioned 
incident.  Therefore, VA has already essentially conceded that 
this incident occurred.

With regard to a current disability, the Board notes that the 
Veteran has arthritis of the left shoulder.  See VA treatment 
record, July 2010.  

With regard to establishing service connection on a direct basis, 
regulations provide that service connection may be granted for 
any disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. 3.303(d) (2010).

As noted above, the Veteran underwent a VA examination in May 
2002.  The examiner reviewed the claims file and examined the 
Veteran.  The examiner noted that the Veteran drove heavy trucks 
while in service.  On one occasion, the Veteran was driving a 
boom truck which had tall poles that they were using to run 
telephone wires when that area of the road came under a strafing 
attack by a Japanese warplane.  The Veteran drove off the road in 
an attempt to save both his truck and himself.  The truck came to 
a sudden stop, flinging the poles up forward, and crushing the 
cab where he sat.  His left shoulder and arm were crushed.  He 
was moved to an aid station where he had to stay for 3 weeks 
before he could be transported to a medical facility which could 
deal with his fractures.  X-rays revealed the Veteran to have 
degenerative changes of the left acromioclavicular joint.  The 
examiner diagnosed the Veteran with wartime injury with 
subsequent decreased use of his left upper extremity.  The 
Veteran described slow progression of his difficulties which is 
typical of an acute trauma to joints, such as he described.  The 
arm is weak and painful when used against even fairly mild 
resistance.  The examiner noted that the Veteran brought a letter 
from his local physician to this examination, in which his 
physician stated that that he is extremely concerned with the 
Veteran not being able to care for himself or his household.  The 
local physician went on to state that this is extremely difficult 
due to the limitations he has in his left arm, especially his 
elbow and shoulder.  The examiner at the May 2002 VA examination 
indicated that he agreed with this assessment and indicated that 
he believes that the above-described difficulties are secondary 
to the Veteran's wartime trauma.    

The Board notes that the Veteran also underwent a VA examination 
in June 1997.  At this examination, the Veteran reported that he 
suffered a fracture to his left elbow and his left shoulder.  
These were not treated with operations but were conservatively 
managed until roughly 1977 when he underwent an ulnar nerve 
transposition.  The Veteran reported continuous pain 
circumferentially around his left elbow as well as in the 
posterior aspect of his shoulder.  The examiner concluded by 
diagnosing the Veteran with subacromial impingement and 
acromioclavicular arthropathy of the left shoulder.  The examiner 
noted that this may have been initiated with his initial injury 
back in 1945. 

Additionally, it was noted in an October 2002 VA treatment record 
that the Veteran had left shoulder pain since war-related injury 
in the 1940s.  The examining physician further noted in this VA 
treatment record that he could not explain the etiology of the 
shoulder pain.  The Veteran's x-rays appear normal.  A massive 
RTC tear is possible, but repair of a 50-year-old tear is not 
possible.  

In a June 2002 letter from a private doctor of osteopathy at 
Spring Street Family Practice, it was noted that the Veteran's 
primary service-connected disability was the result of an 
incident in which the truck he was riding in crashed into a bomb 
crater during a bomb raid in Darwin, Australia, in 1944.  This 
D.O. noted that, at that time, the Veteran suffered trauma to his 
left shoulder, elbow, and arm.  This D.O. noted that the 
Veteran's functional capacity was extremely limited.  Due to his 
shoulder injury, he cannot feed himself with his left hand.  He 
cannot run a vacuum sweeper due to pain, or wash dishes due to 
pain.

In a February 1997 private medical record from this same D.O. at 
Spring Street Family Practice, it was noted an x-ray is 
consistent with left acromioclavicular joint degenerative 
arthritis.  A thoracic spine x-ray shows anterior spinal ligament 
arthritis is calcified.  The D.O. indicated that, given the 
patient's injury which he sustained in World War II, he feels 
that this is a deterioration secondary to that injury. 

In light of the fact that the Veteran's reports of being involved 
in an in-service incident in which telephone poles crushed the 
cab of a truck that he was driving has essentially been conceded 
by VA, he has a current diagnosis of a left shoulder disability, 
the claims file contains opinions from both VA examiners and a 
private D.O. suggesting that the Veteran's left shoulder 
disability could be related to his in-service incident, and the 
claims file contains no medical opinions to the contrary, the 
Board concludes that there is at least an approximate balance of 
positive and negative evidence as to whether the Veteran has a 
current left shoulder disability as a result of his active duty 
service.  Thus, resolving doubt in favor of the Veteran, the 
Board concludes that service connection must be granted for his 
left shoulder disability.  
2.  Whether new and material evidence has been submitted 
sufficient to reopen the claim for service connection for a back 
condition.

The issue for resolution before the Board is whether new and 
material evidence has been submitted sufficient to reopen the 
Veteran's previously denied claim of entitlement to service 
connection for a back condition.  After a review of the evidence 
of record, the Board finds that new and material evidence has 
been submitted.

The Board notes that the Veteran was denied service connection 
for a back condition in a February 1998 RO decision.  The Veteran 
was notified of the February 1998  RO decision via a February 11, 
1998, letter.  He did not file a timely appeal.  Therefore, the 
February 1998 rating decision became final.  See 38 U.S.C.A. 
§ 7105 (West 2002).  In order to reopen a claim which has been 
denied by a final decision, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 2002).  

The basis for the February 1998 denial was that there is no 
evidence to demonstrate that the claimed condition was incurred 
in or aggravated by military service.  At the time of this 
denial, service treatment records, VA medical records, private 
medical records, and statements submitted by the Veteran were 
considered. 

The new evidence submitted since this denial consists primarily 
of statements from the Veteran, VA medical records, and private 
medical records.

In the June 2002 letter from a private doctor of osteopathy, it 
was noted that the Veteran's primary service-connected disability 
was the result of an incident in which the truck he was riding in 
crashed into a bomb crater during a bomb raid in Darwin, 
Australia, in 1944.  This D.O. noted that the original service-
connected accident did not take into account the torque which the 
Veteran's body went through when the truck hit the bomb crater.  
Currently, the Veteran has been treated for severe back pain.

Therefore, as the newly submitted medical evidence appears to 
imply that the torque that the Veteran's body experienced when 
the truck hit the bomb crater may be related to his current back 
pain, the Board concludes that it satisfies the low threshold 
requirement for new and material evidence.  As such, the claim is 
reopened.

The Board acknowledges that the D.O. who submitted the June 2002 
letter indicated in a February 1997 medical record, submitted to 
the Board prior to the February 1998 RO decision, that a thoracic 
spine x-ray shows anterior spinal ligament arthritis is 
calcified.  The D.O. indicated that, given the patient's injury 
which he sustained in World War II, he feels that this is a 
deterioration secondary to that injury. 

Despite the fact that the February 1997 and June 2002 medical 
evidence were from the same private D.O., the Board does not find 
the June 2002 letter to be cumulative or redundant with regard to 
the February 1997 medical record.  In the June 2002 letter, the 
D.O. described a specific in-service incident, as opposed to a 
general war injury mentioned in the February 1997 medical record.  
Therefore, the Board finds that the June 2002 letter is 
significantly more detailed than the February 1997 medical record 
and, as such, raises a reasonable possibility of substantiating 
the claim.

However, the Board cannot, at this point, adjudicate the reopened 
claim, as further development is necessary.  This is detailed in 
the REMAND below.

3.  Entitlement to an evaluation in excess of 20 percent for 
service-connected tardy, ulna palsy, left, and an evaluation in 
excess of 20 percent for service-connected old, un-united 
fracture, left ulna with postoperative left ulna nerve 
transposition.  

In a November 2007 rating decision, the RO continued an 
evaluation of 20 percent for service-connected tardy, ulna palsy, 
left, under Diagnostic Code 8516.  The RO also continued an 
evaluation of 20 percent for service-connected old, un-united 
fracture, left ulna with postoperative left ulna nerve 
transposition under Diagnostic Codes 5213-5211.  Hyphenated 
diagnostic codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned.  38 C.F.R. § 4.27 (2010).  The 
Veteran is seeking higher evaluations.

Diagnostic Code 5211 provides for ratings based on impairment of 
the ulna.  Malunion of the ulna with bad alignment is rated 10 
percent for the major side and 10 percent for the minor side; 
nonunion of the ulna in the lower half is rated 20 percent for 
the major side and 20 percent for the minor side; nonunion of the 
ulna in the upper half, with false movement, without loss of bone 
substance or deformity is rated 30 percent for the major side and 
20 percent for the minor side; nonunion of the ulna in the upper 
half, with false movement, with loss of bone substance (1 inch 
(2.5cms) or more) and marked deformity is rated 40 percent for 
the major side and 30 percent for the minor side.  38 C.F.R. § 
4.71a (2010).

Diagnostic Code 5213 provides ratings based on impairment of 
supination and pronation of the forearm.  Normal forearm 
supination is from 0 degrees to 85 degrees.  Normal forearm 
pronation is from 0 degrees to 80 degrees.  38 C.F.R. § 4.71, 
Plate I (2010).  

Diagnostic Code 5213 provides that supination of the forearm 
limited to 30 degrees or less is rated 10 percent disabling for 
the major side and 10 percent for the minor side.  Limitation of 
pronation with motion lost beyond the last quarter of arc, so the 
hand does not approach full pronation, is rated 20 percent 
disabling for the major side and 20 percent for the minor side; 
limitation of pronation with motion lost beyond the middle of arc 
is rated 30 percent disabling for the major side and 20 percent 
for the minor side.  Loss of supination or pronation due to bone 
fusion, with the hand fixed near the middle of the arc or 
moderate pronation, is rated 20 percent disabling for the major 
side and 20 percent for the minor side; loss of supination or 
pronation due to bone fusion, with the hand fixed in full 
pronation, is rated 30 percent disabling for the major side and 
20 percent for the minor side; and loss of supination or 
pronation due to bone fusion, with the hand fixed in supination 
or hyperpronation, is rated 40 percent disabling for the major 
side and 30 percent for the minor side.  38 C.F.R. § 4.71a 
(2010). 

Diagnostic Code 8516 provides ratings for paralysis of the ulnar 
nerve.  Diagnostic Code 8516 provides that mild incomplete 
paralysis is rated 10 percent disabling on the major side and 10 
percent on the minor side; moderate incomplete paralysis is rated 
30 percent disabling on the major side and 20 percent on the 
minor side; and severe incomplete paralysis is rated 40 percent 
disabling on the major side and 30 percent on the minor side.  
Complete paralysis of the ulnar nerve, the "griffin claw" 
deformity, due to flexor contraction of ring and little fingers, 
atrophy very marked in dorsal interspace and thenar and 
hypothenar eminences; loss of extension of ring and little 
fingers, cannot spread the fingers (or reverse), cannot adduct 
the thumb; flexion of wrist weakened, is rated 60 percent 
disabling on the major side and 50 percent on the minor side.  

Additionally, the Board notes that Diagnostic Code 5010 addresses 
the issue of arthritis due to trauma, substantiated by x-ray 
findings, which is to be rated as degenerative arthritis under 
Diagnostic Code 5003.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5010 (2010).

Degenerative arthritis, when established by x-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application for 
each such major joint or group of minor joints affected by 
limitation of motion to be combined, not added under Diagnostic 
Code 5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory evidence 
of painful motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2010).  

The Board notes that the Veteran underwent a VA examination most 
recently in September 2010.  The examiner reviewed the claims 
file and noted that the Veteran continues to have problems with 
his left arm, to include increased pain, increased numbness, and 
decreased strength, etc.  The examiner noted that the Veteran 
experiences pain in the left elbow down the forearm.  There is no 
history of deformity or bone abnormality.  The examiner noted 
that there is no objective evidence of pain with active motion on 
the left side.  Flexion was recorded as 45 to 100 degrees.  
Extension was recorded as -45 degrees.  Pronation was recorded as 
0 to 50 degrees.  Supination was recorded as 0 to 30 degrees.  
The examiner noted that there is no objective evidence of pain 
following repetitive motion and no additional limitations after 3 
repetitions of range of motion.  The Veteran denied flares and 
indicated pain is constant.  The Veteran reported that he was 
laid off from his job due to his left elbow more than 20 years 
ago.  He could no longer do his job and was unable to secure any 
other employment.  The Veteran was diagnosed with degenerative 
joint disease of the left elbow.  A problem associated with this 
diagnosis was noted to include old un-united fracture of the left 
ulna. 

The Veteran also underwent a VA neurological examination in 
September 2010.  The examiner reviewed the claims file.  The 
Veteran reported that he feels his left arm numbness and tingling 
has worsened since his last VA examination and he has a decreased 
grip.  The examiner noted that the Veteran had decreased 
dexterity due to his left arm/hand and decreased strength.  He is 
unable to hold fingers against his thumb (negative 0 sign).  The 
Veteran reported weakness, tremors, stiffness, and numbness in 
his left arm from the elbow to the finger tips, with numbness in 
the entire forearm and all fingers except the thumb.  Sensory 
examination revealed decreased sensation to vibration at the 
elbow and wrist and decreased sensation to pain/pinprick at the 
lower forearm to hand including all fingers but not the thumb.  
Position sense was normal.  The Veteran had decreased sensation 
to light touch in the lower forearm to hand including all fingers 
but not the thumb.  The Veteran had no dysesthesias.  Motor 
examination revealed that the Veteran had active movement against 
some resistance with regard to left elbow flexion and extension 
and left wrist flexion and extension.        

Additionally, the Board notes that the Veteran underwent a VA 
examination in June 2007.  The examiner reviewed the claims file.  
The examiner noted that there is no inflammation.  The Veteran 
reported pain in the elbow.  The Veteran had fracture site motion 
and a history of deformity of the elbow.  It was noted that the 
Veteran's left elbow had abnormal motion, limitation, and pain.  
There is no flail joint or false flail joint.  X-rays of the 
elbow revealed significant bony changes and marked arthritis 
changes at all of the articular surfaces.  There are corticated 
calcific densities at the elbow suggesting old trauma and 
calcified loose bodies.  Moderately large hypertrophic spur was 
noted in the proximal ulna at the olecranon process.  The Veteran 
was diagnosed with degenerative joint disease of the left elbow 
with evidence of tissue changes reflecting previous history of 
trauma with no evidence of permanent dislocation of bone 
deformity and a history of elbow trauma with findings consistent 
with ulnar nerve damage with residual muscle weakness in the 
nerve area.  It was noted that the Veteran has difficulty using 
his left hand and arm to do two-handed required tasks due to his 
residuals.  This may prevent him or give him difficulty 
performing an activity that requires two arms and hands.  He has 
not given up things in recent years but many things he stopped 
doing years ago due to arm symptoms, including retiring because 
he could not perform continued lifting require for his job.  The 
Veteran's left elbow was noted as having a flexion of 80 to 110 
degrees with active motion against gravity and passive range of 
motion.  No additional limitation of motion on repetitive use was 
noted.  An extension of 110 to 80 degrees with active motion 
against gravity and passive range of motion was noted.  No 
additional limitation of motion on repetitive use was noted.  The 
Veteran was noted as having left elbow/forearm pronation of 0 to 
60 degrees with active motion against gravity and passive range 
of motion.  No additional limitation of motion on repetitive use 
was noted.  Left side supination was noted as 0 to 40 degrees 
with active motion against gravity and passive range of motion.  
No additional limitation of motion on repetitive use was noted.  
The examiner noted that there were no gross signs of inflammation 
or focal tenderness.  Range of motion was repeated 3 times 
without additional loss of motion, weakness, fatigue, or lack of 
endurance but the examiner did not force against resistance due 
to noted decreased range of motion of elbow.  The examiner noted 
that there was no inflammatory arthritis of joint ankylosis.   

The Veteran also underwent a VA peripheral nerve examination in 
June 2007.  The examiner reviewed the claims file.  The Veteran 
reported that he had numbness and tingling which starts in his 
ring and fifth fingers and radiates proximally.  The Veteran 
reported stiffness in the elbow.  The Veteran reported numbness, 
tingling, paresthesias, and impaired coordination in the left 
fourth and fifth digits.  It was noted that, against resistance, 
the Veteran cannot equally abduct his fingers from the long 
finger.  Sensory function examination revealed that the Veteran's 
left upper extremity was normal to vibration, normal to pain, 
decreased to light touch in the left fourth and fifth digits, and 
normal to position sense.  Decreased light touch was also noted 
in the distribution of the hand supplied by ulnar nerve, which is 
proximal to the digit into the hand from the fourth and fifth 
digits.  Reflex examination showed a 2+ for the left bicep 
reflex, left tricep reflex, and left brachioradialis reflex.  
Muscle atrophy was not present.         

The Board has also reviewed the relevant VA and private medical 
evidence of record.  In a July 2008 private medical record from 
Putnam County Memorial Hospital (PCMH), the Veteran complained of 
ongoing left elbow pain.  In a May 2008 medical record from this 
facility, the Veteran was noted as having chronic pain to the 
left elbow and rather notable limitation in range of motion, 
which is longstanding since his trauma and surgery.  X-rays of 
the left elbow showed severe osteoarthritis with a fracture of 
the distal radial head, which is old.  Joint fusion and loose 
bodies in the anterior joint space was noted.   

With regard to assigning the Veteran's service-connected tardy, 
ulna palsy, left, an increased evaluation under Diagnostic Code 
8516, the Board notes that the Veteran is currently receiving a 
20 percent evaluation for moderate, incomplete paralysis of the 
minor ulnar nerve.  (The Veteran has indicated that he is right-
hand dominant.) In order to receive an increased evaluation, the 
Veteran's ulnar nerve must be severely, incompletely paralyzed or 
completely paralyzed.

There is no medical evidence of record to suggest that the 
Veteran's ulnar nerve of the left hand is completely paralyzed.  
With regard to determining whether the Veteran's left ulnar nerve 
is severely, incompletely paralyzed, the Board notes that words 
such as "severe," "moderate," and "mild" are not defined in the 
Rating Schedule.  Rather than applying a mechanical formula, VA 
must evaluate all evidence, to the end that decisions will be 
equitable and just.  38 C.F.R. § 4.6 (2010).  Although the use of 
similar terminology by medical professionals should be 
considered, it is not dispositive of an issue.  Instead, all 
evidence must be evaluated in arriving at a decision regarding a 
request for an increased disability rating.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. §§ 4.2, 4.6 (2010).

In consideration of all of the relevant medical evidence of 
record, the Board finds the medical evidence does not support the 
finding that the Veteran's ulnar nerve disability more closely 
approximates a disability picture of severe, incomplete 
paralysis.  The Board notes that, at the September 2010 VA 
examination, sensory examination revealed decreased sensation to 
vibration at the elbow and wrist and decreased sensation to 
pain/pinprick at the lower forearm to hand including all fingers 
but not the thumb.  The Veteran also was noted as having 
decreased sensation to light touch in the lower forearm to hand 
including all fingers but not the thumb.  However, position sense 
was normal and the Veteran had no dysesthesias.  Motor 
examination revealed that the Veteran had active movement against 
some resistance with regard to left elbow flexion and extension 
and left wrist flexion and extension.  At the June 2007 VA 
examination, sensory function examination revealed that the 
Veteran's left upper extremity was normal to vibration, normal to 
pain, decreased to light touch in the left fourth and fifth 
digits, and normal to position sense.  Decreased light touch was 
also noted in the distribution of the hand supplied by ulnar 
nerve, which is proximal to the digit into the hand from the 
fourth and fifth digits.  Reflex examination showed a 2+ for the 
left bicep reflex, left tricep reflex, and left brachioradialis 
reflex.         

Overall, while the Veteran's service-connected tardy, ulna palsy, 
left has resulted in some decreased sensation or paralysis of the 
ulnar nerve on the left side, there is no indication in the 
medical evidence of record that this paralysis is severe in 
nature.  As such, an increased evaluation is not warranted under 
this diagnostic code.          

With regard to assigning the Veteran's service-connected un-
united fracture, left ulna with postoperative left ulna nerve 
transposition an increased rating under Diagnostic Code 5211, the 
Board notes that the medical evidence of record does not reflect 
that the Veteran demonstrates nonunion of the ulna in the upper 
half, with false movement, with loss of bone substance (1 inch 
(2.5cms) or more) and marked deformity.  Therefore, an increased 
evaluation cannot be assigned under this diagnostic code. 

With regard to assigning the Veteran's service-connected un-
united fracture, left ulna with postoperative left ulna nerve 
transposition under Diagnostic Code 5213, the Board notes that 
the medical evidence of record does not reflect that the 
Veteran's hand is fixed in supination or hyperpronation.  As 
such, a rating in excess of 20 percent is not warranted under 
Diagnostic Code 5213.  

The Board has considered whether it would be appropriate to 
assign the Veteran separate evaluations under Diagnostic Codes 
5213 and 5211.  However, the Board notes that Diagnostic Code 
5211 evaluates impairment of the ulna.  Therefore, the Board 
finds this diagnostic code is clearly designed to evaluate the 
Veteran for symptoms associated with impairment of ulna.  To 
evaluate the Veteran under Diagnostic Code 5211 for symptoms 
associated with impairment of the ulna and then to assign the 
Veteran a separate evaluation under Diagnostic Code 5213 for 
symptoms associated with impairment of the ulna would constitute 
pyramiding.  38 C.F.R. § 4.14 (2010).  As such, separate 
evaluations are not warranted under both Diagnostic Codes 5213 
and 5211 in this case. 
	
The Board has considered the possibility of assigning the 
Veteran's service-connected tardy, ulna palsy, left, and service-
connected old, un-united fracture, left ulna with postoperative 
left ulna nerve transposition increased evaluations under 
alternative diagnostic codes.  

The Board has reviewed the remaining diagnostic codes relating to 
diseases of the peripheral nerves but finds Diagnostic Code 8516 
is the most appropriate diagnostic code to apply in this case 
with regard to the Veteran's service-connected tardy, ulna palsy, 
left.  See 38 C.F.R. § 4.124a (2010).  As such, an increased 
evaluation is not warranted under an alternative diagnostic code 
relating to disease of the peripheral nerves for the Veteran's 
service-connected tardy, ulna palsy, left.

With regard to the Veteran's service-connected old, un-united 
fracture, left ulna with postoperative left ulna nerve 
transposition, the Board has considered the remaining diagnostic 
codes relating the elbow and the forearm.  The Board notes that 
the medical evidence of record does not reflect that the Veteran 
has ankylosis of the elbow, impairment of the flail joint, false 
flail joint, or impairment of the radius.  Therefore, Diagnostic 
Codes 5205, 5209, 5210, and 5212 are not applicable.

With regard to Diagnostic Code 5206, the Board notes that the 
medical evidence of record does not reflect that the Veteran's 
left forearm is limited in flexion to 55 degrees.  As such, an 
increased evaluation is not warranted under this diagnostic code.   

With regard to Diagnostic Code 5207, the Board notes that the 
medical evidence of record does not reflect that the Veteran's 
left forearm is limited in extension to 100 degrees.  As such, an 
increased evaluation is not warranted under this diagnostic code.   

With regard to Diagnostic Code 5208, the Board notes that 20 
percent is the maximum evaluation allowed under this diagnostic 
code.  As such, an increased evaluation of 30 percent is not 
warranted under Diagnostic Code 5208. 

Again, the Board has considered assigning separate evaluations 
under Diagnostic Codes 5206, 5207, 5208, and 5211.  However, as 
noted above, as Diagnostic Code 5211 evaluates impairment of the 
ulna, the Board finds this diagnostic code is clearly designed to 
evaluate the Veteran for symptoms associated with impairment of 
the ulna.  To evaluate the Veteran under Diagnostic Code 5211 for 
symptoms associated with impairment of the ulna, to include 
limitation of motion, and then to assign the Veteran a separate 
evaluation under Diagnostic Codes 5206, 5207, or 5208 for 
limitation of motion symptoms associated with impairment of the 
ulna would constitute pyramiding.  38 C.F.R. § 4.14 (2010).  As 
such, separate evaluations are not warranted in this case under 
Diagnostic Codes 5206, 5207, 5208, and 5211. 

Finally, with respect to granting an increased rating under 
Diagnostic Code 5010, the Board notes that the Veteran is already 
receiving a 20 percent evaluation for symptoms associated with 
impairment of the ulna, to include symptoms such as limitation of 
motion and pain.  Therefore, as the Veteran is already 
compensated for these symptoms at a higher rate than he would be 
compensated under Diagnostic Code 5010, an increased rating 
cannot be assigned under this diagnostic code.

With regard to assigning a higher disability rating based on 
functional loss as contemplated by the Court's holding under 
Deluca, the Board acknowledges the Veteran's complaints of pain, 
weakness, and stiffness.  However, it was specifically noted at 
the September 2010 VA examination that there is no objective 
evidence of pain following repetitive motion and no additional 
limitations after 3 repetitions of range of motion.  It was also 
noted at the June 2007 VA examination that no additional 
limitation of motion on repetitive use was recorded.  Therefore, 
an increased evaluation is not available under 38 C.F.R. §§ 4.40 
or 4.45 or under the provisions of Deluca. 

The Board has also considered the potential application of other 
various provisions, including 38 C.F.R. § 3.321(b)(1), for 
exceptional cases where scheduler evaluations are found to be 
inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the Veteran's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the Veteran's service-
connected tardy, ulna palsy, left and his service-connected old, 
un-united fracture, left ulna with postoperative left ulna nerve 
transposition is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's disabilities with 
the established criteria shows that the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  There is no evidence in the medical records of 
an exceptional or unusual clinical picture.  The Board, 
therefore, has determined that referral of this case for extra-
schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted.

The Board concludes that the preponderance of the evidence is 
against the claims for increased ratings, and the benefit of the 
doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  There is not an approximate balance of evidence.  
See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).  Assignment of staged ratings has been 
considered and is not for application.  Hart, supra.


ORDER

As new and material evidence has been received regarding the 
claim of service connection for a left shoulder condition, the 
Veteran's claim is reopened.  To this extent, the appeal is 
granted.

Entitlement to service connection for a left shoulder condition 
is granted, subject to the laws and regulations governing the 
payment of monetary awards.

As new and material evidence has been received regarding the 
claim of service connection for a back condition, the Veteran's 
claim is reopened.  To this extent, and to this extent only, the 
appeal is granted.

Entitlement to an evaluation in excess of 20 percent for service-
connected tardy, ulna palsy, left is denied.

Entitlement to an evaluation in excess of 20 percent for service-
connected old, un-united fracture, left ulna with postoperative 
left ulna nerve transposition is denied.  



REMAND

The Veteran is seeking entitlement to service connection for a 
back condition, heat exposure, and a left ankle condition.  
Having reviewed the claims file, the Board finds that additional 
development is necessary prior to the adjudication of these 
claims.  

The Veteran indicated on his December 2006 claim that he was in 
an accident during an air raid in 1943 while in the military.  
The Veteran indicated that he drove off in a bomb crater and the 
telephone poles he hit pushed the cab in on him during the 
accident.  The Veteran indicated that he hurt his back and his 
left ankle during this incident and that he has just lived with 
these conditions.  

A review of the available service treatment records does not 
reveal complaints or treatment for a back or a left ankle 
condition.  

However, as noted above, the Veteran is currently service-
connected for a fracture of the left ulna as a result from the 
aforementioned incident.  Therefore, VA has already essentially 
conceded that this incident occurred.

A review of the more recent medical evidence of record reveals 
that the Veteran was noted in an October 2002 private medical 
record from Genesis Medical Center as having post laminectomy 
syndrome, degenerative lumbar spondylosis without myelopathy, and 
lumbar facet joint arthropathy.  In a May 1982 VA radiographic 
report, the Veteran was noted as having degenerative changes 
present involving the left ankle.   

The Board notes that a layperson, such as the Veteran, is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd 
sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).  However, lay testimony is 
competent when it regards the readily observable features or 
symptoms of injury or illness and "may provide sufficient support 
for a claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

In Charles v. Principi, 16 Vet. App. 370 (2002), the Court held 
that under 38 U.S.C.A § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, where 
the evidence of record, taking into consideration all information 
and lay or medical evidence, [including statements of the 
claimant]," and where, the claimant had been diagnosed to have 
tinnitus, and had proffered competent lay evidence that he had 
had continuous symptoms of the disorder [i.e., ringing in the 
ears] since his discharge.  Because there was evidence of record 
satisfying two of the requirements of the statute, i.e., 
competent evidence of a current disability or recurrent symptoms, 
and evidence indicating an association between the appellant's 
disability and his active service, but there was not of record, 
competent medical evidence addressing whether there is a nexus 
between his tinnitus and his active service, VA was to provide 
the claimant with a medical "nexus" examination.

In this case, as VA has already accepted the Veteran's reports of 
being involved in an accident of some sort in service involving 
telephone poles pushing the cab of a truck in on him; the Veteran 
has been diagnosed with left ankle and back conditions in post-
service medical records; and the Veteran appears to be asserting 
that he has had back and left ankle symptoms since his active 
duty service, observations which he is competent to make, the 
Board finds that the necessity for a VA examination is shown for 
the proper assessment of the Veteran's claims for service 
connection for a back condition and a left ankle condition.  38 
U.S.C.A. § 5103A (West 2002).  As such, these issues must be 
remanded in order to schedule the Veteran for a VA examination to 
determine whether he has a current back condition or left ankle 
condition that was caused or aggravated by his active duty 
service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if 
the medical evidence of record is insufficient, the Board is free 
to supplement the record by seeking an advisory opinion or 
ordering a medical examination). 

With regard to the Veteran's claim for service connection for 
heat exposure, the Veteran asserted in his December 2006 claim 
that he was exposed to heat ranging from 110 to 120 degrees while 
in service in New Guinea and in Darwin, Australia.  The Veteran 
contends that he currently cannot go out in the heat without 
getting dizzy and that he has just lived with this condition.  

A review of the available service treatment records reveals no 
complaints, treatment, or diagnoses of symptoms associated with 
heat exposure.

A review of the current medical evidence of record reveals no 
treatment or diagnoses of symptoms associated with heat exposure.
 
However, as the Veteran has reported being exposed to extreme 
heat in service, an observation which he is competent to make, 
and he has reported feeling dizzy in hot temperatures, an 
observation which he is also competent to make, the Board finds 
that the necessity for a VA examination is shown for the proper 
assessment of the Veteran's claim for service connection for heat 
exposure.  38 U.S.C.A. § 5103A (West 2002).  As such, this issue 
must be remanded in order to schedule the Veteran for a VA 
examination to determine whether he has a current heat exposure 
disability that was caused or aggravated by his active duty 
service.  Colvin, supra.

Finally, the Board notes that, in an April 2009 rating decision, 
the RO continued an evaluation of 10 percent for service-
connected bilateral tinnitus and continued an evaluation of 20 
percent for service-connected bilateral hearing loss.  In July 
2009, the Veteran submitted statements indicating that both his 
hearing and his tinnitus have gotten worse.  The Board will 
construe these statements as notice of disagreements with the 
April 2009 rating decision regarding these issues.  The Veteran 
was not afforded a statement of the case (SOC) addressing these 
issues.  The claims must now be remanded to allow the RO to 
provide the Veteran with an appropriate SOC on these issues.  
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also 
Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. 
Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. 
Prec. 16-92).  The issues will be returned to the Board after 
issuance of the SOC only if perfected by the filing of a timely 
substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 
(1997); Archbold, 9 Vet. App. at 130.  The Board notes that, more 
recently, the evaluation assigned to the Veteran's bilateral 
hearing has been decreased to 10 percent.  However, the Board 
finds that the reduction of this rating does not alter the fact 
that the Veteran should be provided a SOC with regard to his 
claim for an increased rating for bilateral hearing loss based on 
his July 2009 statement.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.	Provide the Veteran with a SOC as to the 
issues of entitlement to an increased 
evaluation for tinnitus and entitlement to 
an increased evaluation for bilateral 
hearing loss.  The Veteran should be 
informed that he must file a timely and 
adequate substantive appeal in order to 
perfect an appeal of these issues to the 
Board.  If a timely substantive appeal is 
not filed, the claims should not be 
certified to the Board.

2.	Schedule the Veteran for a VA 
musculoskeletal examination for his 
claimed back condition and claimed left 
ankle condition.  All appropriate tests 
and studies should be performed and all 
clinical findings reported in detail.  The 
claims file should be provided to the 
appropriate examiner for review, and the 
examiner should note that it has been 
reviewed.  Additionally, the examiner 
should elicit from the Veteran a history 
of his symptoms relating to his claimed 
back and left ankle conditions.  After 
reviewing the file, examining the Veteran, 
and noting his reported history of 
symptoms, the examiner should diagnose the 
Veteran with any and all back disabilities 
and left ankle disabilities.  Then, an 
opinion should be provided as to whether 
it is at least as likely as not that the 
Veteran's current back disability or left 
ankle disability was caused or 
aggravated by his active duty service. 

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is 
a less than 50% likelihood).  The term "at 
least as likely as not" does not mean 
"within the realm of medical possibility."  
Rather, it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of that 
conclusion as it is to find against it.  
The examiner should provide a complete 
rationale for any opinions provided.

3.	Schedule the Veteran for a VA examination 
for his claimed heat exposure disability.  
All appropriate tests and studies should 
be performed and all clinical findings 
reported in detail.  The claims file 
should be provided to the appropriate 
examiner for review, and the examiner 
should note that it has been reviewed.  
Additionally, the examiner should elicit 
from the Veteran a history of his symptoms 
relating to his claimed heat exposure 
disability.  After reviewing the file, 
examining the Veteran, and noting his 
reported history of symptoms, the examiner 
should diagnose the Veteran with any and 
all heat exposure disabilities.  Then, an 
opinion should be provided as to whether 
it is at least as likely as not that the 
Veteran's current heat exposure disability 
was caused or aggravated by his active 
duty service.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is 
a less than 50% likelihood).  The term "at 
least as likely as not" does not mean 
"within the realm of medical possibility."  
Rather, it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of that 
conclusion as it is to find against it.  
The examiner should provide a complete 
rationale for any opinions provided.

4.	Then, readjudicate the claims.  In 
particular, the RO should review all the 
evidence that was submitted since the most 
recent SSOC.  If the benefits sought 
remain denied, the Veteran and his 
representative should be provided a SSOC.  
After the Veteran and his representative 
have been given the applicable time to 
submit additional argument, the claims 
should be returned to the Board for 
further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further 
notice.  However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for comprehensive and correct adjudication of his claims.  
His cooperation in VA's efforts to develop his claims, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  See 38 C.F.R. § 3.655 (2010).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


